137 Nev., Advance Opinion        51
       IN THE SUPREME COURT OF THE STATE OF NEVADA


 STEVE EGGLESTON,                                    No. 80838
 Appellant,
 vs.
 GEORGINA STUART; CLARK
 COUNTY, NEVADA; LISA CALLAHAN;
                                                             DUD
 AND BRIAN CALLAHAN,                                      SEP 2 3 2021
 Respondents.                                         EU7 ‘11,
                                                    CLERY OF'                  Rr
                                                    BY
                                                         C IIEF DEPUTY CLERK

           Appeal from a district court order dismissing an action raising
federal civil rights and state law tort claims for failure to exhaust
administrative remedies. Eighth Judicial District Court, Clark County;
Douglas Smith, Judge.
           Affirmed in part, reversed in part, and remanded.


McFarling Law Group and Emily M. McFarling, Las Vegas,
for Appellant.

Olson Cannon Gormley & Stoberski and Felicia Galati, Las Vegas,
for Respondents Clark County, Nevada, and Georgina Stuart.

Brian Callahan, New Lenox, Illinois,
Pro Se.

Lisa Callahan, New Lenox, Illinois,
Pro Se.




BEFORE THE SUPREME COURT, PARRAGUIRRE, STIGLICH, and
SILVER, JJ.




                                                                     24.4r1
                                                       OPINION

                      By the Court, SILVER, J.:
                                  Appellant Steve Eggleston filed a 42 U.S.C. § 1983 civil rights
                      claim, as well as various state law tort claims, in the district court. In his
                      complaint, Eggleston alleged that respondent Georgina Stuart, who is
                      employed by the Clark County Department of Family Services (DFS), and
                      two police officers forced him to sign a temporary guardianship over his two
                      minor children under threat of never seeing his children again. The papers
                      gave temporary guardianship to the children's maternal aunt, Lisa
                      Callahan, who thereafter took the children to another state. One month
                      after Eggleston signed the papers, DFS made a finding of child
                      maltreatment against Eggleston, which he administratively appealed. But
                      Eggleston delayed the administrative hearing before a fair hearing officer
                      and, in the meantime, filed the aforementioned civil rights and tort claims
                      in the district court. The district court determined that punitive damages
                      were not available and dismissed Eggleston's request for such damages
                      against Stuart and thereafter dismissed Eggleston's § 1983 and state law
                      tort claims for failure to exhaust his administrative remedies. Eggleston
                      then appealed.
                                  In this opinion, we conclude that, consistent with Patsy v. Board
                      of Regents, 457 U.S. 496 (1982), a party generally is not required to exhaust
                      administrative remedies before filing a § 1983 civil rights claim. We also
                      acknowledge that Zinermon v. Burch, 494 U.S. 113 (1990), provides a
                      limited exception to Patsy's general rule for procedural due process claims.
                      Here, we conclude that the district court erred by requiring Eggleston to
                      administratively exhaust all potential remedies in his DFS case before
                      bringing his § 1983 and state law tort claims, because, while related, the

SUPREME COURT
        OF
     NEVADA
                                                           2
                      cases ultimately seek different remedies for different wrongs. The district
                      court also erred by finding that Eggleston's § 1983 claim was solely a
                      procedural due process claim subject to the exhaustion doctrine because
                      Eggleston actually presented a substantive due process claim. Therefore,
                      the district court improperly dismissed Eggleston's § 1983 and state law tort
                      claims. We also conclude that the district court erred by determining that
                      punitive damages were unavailable against Stuart at this point in the
                      litigation.
                                          FACTS AND PROCEDURAL HISTORY
                                     Clark County and Stuart became involved with Eggleston after
                      the mother of Eggleston's two minor children, Laura Battistella, allegedly
                      expressed suicidal ideation in December 2014 and emergency services were
                      summoned. As a result of Stuart's involvement, Eggleston asserts, he and
                      Battistella agreed to participate in a DFS program designed to help increase
                      the well-being of the entire family, which also included two other minor
                      children of Battistella. In addition, Battistella's sister, Lisa Callahan,
                      visited from the Chicago area to help with childcare and to support
                      Battistella.
                                     Eggleston alleges that on January 6, 2015, Stuart arrived at
                      Eggleston and Battistella's home with two armed police officers, Lisa
                      Callahan, and others. According to Eggleston, Stuart ordered Eggleston
                      and Battistella to immediately sign temporary guardianship of the children
                      over to Lisa Callahan, threatening that the police would take their children
                      into custody and they would never see their children again if they did not
                      comply. Under duress, Eggleston claims, he and Battistella signed the
                      prepared temporary guardianship papers in front of a notary. Lisa
                      Callahan thereafter took the children out of state, allegedly to Illinois to

SUPREME CouRT
        OF
     NEVADA
                                                            3
Koi 194Th    •MfOX>
                 hide them from Eggleston.1 Eggleston alleges that he has not seen his
                 children since this event, for over five years now.
                             Thereafter, in early February, DFS made a finding of child
                 maltreatment against Eggleston.2 Eggleston appealed the finding to the
                 DFS appeals unit, and the appeals unit manager upheld the finding.
                 Eggleston then requested a fair hearing to administratively appeal that
                 decision (the DFS case), as set forth in the relevant statutes. At Eggleston's
                 request, the fair hearing was initially set for August 1, 2017, but Eggleston
                 thereafter requested three continuances and stopped communicating with
                 DFS to coordinate a date for that hearing.
                             At no point did DFS move to terminate Eggleston's parental
                 rights in Nevada. After Lisa Callahan fled to Illinois, Eggleston alleges he
                 did not know the whereabouts of Lisa and his children for years.
                 Unbeknownst to Eggleston, Lisa Callahan petitioned for permanent
                 guardianship in an Illinois court. Eggleston then moved to terminate the
                 guardianship in Illinois.
                             Over one year after he requested a fair hearing in the DFS case,
                 Eggleston filed a complaint against Georgina Stuart, DFS, Child Support
                 Services, Clark County, Lisa Callahan, and Brian Callahan, alleging civil
                 rights and tort law violations. Clark County and Stuart moved to dismiss
                 the claims, arguing that Eggleston failed to state a claim upon which relief
                 can be granted and that punitive damages were not permitted pursuant to
                 NRS 41.035(1), which precludes punitive damages awards against


                       Lisa Callahan and her husband Brian Callahan are named as
                       1
                 respondents in this appeal, but neither filed an answering brief.

                       Specifically, DFS found physical injury, neglect, and plausible risk of
                       2
                 physical injury as to four minor children.
SUPREME COURT
      oç
    NEVADA


(0) 0)47A 46D.
                                                       4
                employees of political subdivisions acting in the scope of employment. The
                district court granted the motion, concluding that some of the claims were
                deficient and that punitive damages were unavailable, but leave to amend
                was granted.
                            Eggleston filed a first amended complaint, again claiming
                violation of his civil rights under 42 U.S.C. § 1983 against Clark County and
                Stuart; conspiracy to violate his civil rights and intentional infliction of
                emotional distress (IIED) against Clark County, Stuart, and the Callahans;
                and defamation against Clark County, Stuart, and Lisa Callahan. Clark
                County and Stuart moved to dismiss Eggleston's first amended complaint
                under NRCP 12(b)(5) based on Eggleston's failure to exhaust his
                administrative remedies in his DFS case. Clark County and Stuart argued
                that because Eggleston's fair hearing was still pending, the exhaustion of
                administrative remedies doctrine barred Eggleston's civil complaint.
                Eggleston opposed the motion, but the district court dismissed his claims,
                finding that Eggleston initiated an administrative appeals process in the
                DFS case that was still pending when he filed his first amended complaint
                in the district court. The court further found that Eggleston's civil rights
                claims were based on procedural due process violations and thus excepted
                from the general rule that § 1983 claims do not require exhaustion.
                Accordingly, the district court found that Eggleston must first exhaust his
                administrative remedies in the DFS case and dismissed his § 1983 civil
                rights and state law tort claims on that basis. Eggleston moved for
                reconsideration, which was denied.3


                      3After the order dismissing the action was entered, the case was
                reassigned to Judge Cristina D. Silva, who decided the motion for
                reconsideration.
SUPREME COURT
        OF
     NEVADA
                                                      5
tO) 1947A
                               Eggleston appeals, arguing the exhaustion doctrine does not
                   apply here and, therefore, the district court improperly dismissed his § 1983
                   and state law tort claims. He further argues the district court improperly
                   dismissed his request for punitive damages against Stuart.
                                                   DISCUSSION
                   Standard of review
                               A dismissal for failure to state a claim pursuant to NRCP
                   12(b)(5) is reviewed de novo. Buzz Stew, LLC v. City of N. Las Vegas, 124
                   Nev. 224, 227-28, 181 P.3d 670, 672 (2008). A decision to dismiss a
                   complaint under NRCP 12(b)(5) is rigorously reviewed on appeal with all
                   alleged facts in the complaint presumed true and all inferences drawn in
                   favor of the complainant. Id.
                   Eggleston was not required to exhaust his administrative remedies before
                   filing a 42 U.S.C. § 1983 civil rights claim in the district court
                               Eggleston argues that the district court erred by dismissing his
                   42 U.S.C. § 1983 civil rights claim because under Patsy v. Board of Regents,
                   457 U.S. 496 (1982), he was not required to exhaust the administrative
                   remedies in his DFS case before filing a § 19834 civil rights claim in the
                   district court. Clark County and Stuart counter that Eggleston must first
                   exhaust the administrative remedies in his DFS case under the exhaustion


                         4Egg1eston   refers to his two civil rights claims as § 1983 claims.
                   However, his conspiracy claim actually falls under 42 U.S.C. § 1985.
                   Eggleston fails to provide any authority or argument regarding § 1985 or
                   demonstrate that the exception to the exhaustion doctrine for § 1983 claims
                   applies to § 1985 claims. Therefore, his arguments regarding this claim are
                   waived, and we affirm the dismissal of Eggleston's § 1985 conspiracy claim.
                   Powell v. Liberty Mut. Fire Ins. Co. , 127 Nev. 156, 161 n.3, 252 P.3d 668,
                   672 n.3 (2011) (noting that arguments not raised in the opening brief are
                   deemed waived).

SUPREME COURT
     OF
   NEVADA
                                                        6
10) l941A   40).
                      doctrine because his § 1983 claim is a procedural due process claim, which
                      is an exception to Patsy under Zinermon v. Burch, 494 U.S. 113 (1990).5 We
                      conclude that Eggleston was not required to exhaust his administrative
                      remedies before bringing his § 1983 claim in the district court.
                                    "Ordinarily, before availing oneself of district court relief from
                      an agency decision, one must first exhaust available administrative
                      remedies." Malecon Tobacco, LLC v. State, Dep't of Taxation, 118 Nev. 837,
                      839, 59 P.3d 474, 475-76 (2002). “[F]ailure to do so renders the controversy
                      nonjusticiable." Allstate Ins. Co. v. Thorpe, 123 Nev. 565, 571, 170 P.3d 989,
                      993 (2007). "The exhaustion doctrine gives administrative agencies an
                      opportunity to correct mistakes and conserves judicial resources, so its
                      purpose is valuable; requiring exhaustion of administrative remedies often
                      resolves disputes without the need for judicial involvement." Id. at 571-72,
                      170 P.3d at 993-94.
                                    However, a party is generally not required to exhaust state
                      administrative remedies before bringing a civil rights claim in federal or
                      state court under 42 U.S.C. § 1983.6 Patsy, 457 U.S. at 516; Felder v. Casey,


                            5We   have considered Stuart's arguments regarding the finality
                      doctrine, NRS 432B.317, and NRS 233B.130, and in light of our decision
                      here, we conclude those arguments are without merit. We also do not
                      address Stuart's argument that the district court properly denied
                      Eggleston's NRCP 56(f) request for discovery because Eggleston does not
                      dispute this ruling on appeal.

                            642   U.S.C. § 1983 reads as follows:

                                    Every person who, under color of any statute,
                                    ordinance, regulation, custom, or usage, of any
                                    State or Territory or the District of Columbia,
                                    subjects, or causes to be subjected, any citizen of the
                                    United States or other person within the
SUPREME COURT
      OF
   NEVADA
                                                              7
  1.047,,, 40115)10
                     487 U.S. 131, 146-47 (1988). Section 1983s purpose is "to interpose the
                     federal courts between the States and the people, as guardians of the
                     peoples federal rights—to protect the people from unconstitutional action
                     under color of state law." Patsy, 457 U.S. at 503 (internal quotation marks
                     omitted). "[O]verlapping state remedies are generally irrelevant to the
                     question of the existence of a cause of action under § 1983," Zinermon, 494
                     U.S. at 124, because "Mlle federal remedy is supplementary to the state
                     remedy, and the latter need not be first sought and refused before the
                     federal one is invoked." Monroe v. Pape, 365 U.S. 167, 183 (1961), overruled
                     in part on other grounds by Monell v. N.Y. City Dep't of Soc. Servs., 436 U.S.
                     658 (1978).
                                   This general rule applies to § 1983 claims for fundamental
                     rights violations or substantive due process claims. Zinermon, 494 U.S. at
                     125. "Substantive due process guarantees that no person shall be deprived
                     of life, liberty or property for arbitrary reasons." In re Guardianship of L.S.
                     & H.S., 120 Nev. 157, 166, 87 P.3d 521, 527 (2004) (internal quotation
                     marks omitted). Substantive due process protects certain individual
                     liberties against arbitrary government deprivation regardless of the
                     fairness of the state's procedure. 16C C.J.S. Constitutional Law § 1884
                     (2021). It does not protect against all government infringement, but is
                     "reserved for the most egregious governmental abuses against liberty or
                     property rights, abuses that shock the conscience or otherwise offend
                     judicial notions of fairness and that are offensive to human dignity." Id.


                                   jurisdiction thereof to the deprivation of any rights,
                                   privileges, or immunities secured by the
                                   Constitution and laws, shall be liable to the party
                                   injured in an action at law, suit in equity, or other
                                   proper proceeding for redress . . . .
SUPREME COURT
       OF
     NEVADA
                                                             8
ins i,+47A QifScca
                       The exhaustion doctrine is not a bar to § 1983 substantive due process
                       claims because "the constitutional violation actionable under § 1983 is
                       complete when the wrongful action is taken." Zinermon, 494 U.S. at 125.
                                       The same cannot be said for procedural due process claims,
                       which are an exception to the general rule. Id. ("[T]he existence of state
                       remedies is relevant" to a § 1983 claim "brought for a violation of procedural
                       due process."). Procedural due process rules protect persons from
                       deprivations of life, liberty, or property that are mistaken or unjustified.
                       16C C.J.S. Constitutional Law § 1884 (2021). Procedural due process claims
                       arise where the State interferes with a liberty or property interest and the
                       States procedure was constitutionally insufficient. Malfitano v. Cty. of
                       Storey, 133 Nev. 276, 282, 396 P.3d 815, 819 (2017). In such claims, State
                       deprivation "of a constitutionally protected interest in life, liberty, or
                       property is not in itself unconstitutional; what is unconstitutional is the
                       deprivation of such an interest without due process of law." Zinermon, 494
                       U.S. at 125 (internal quotation marks omitted). Therefore, "Mlle
                       constitutional violation actionable under § 1983 is not complete when the
                       deprivation occurs; it is not complete unless and until the State fails to
                       provide due process." Id. at 126.
                                       Here, the district court correctly stated that a § 1983 claim for
                       a violation of procedural due process will not stand until the State fails to
                       provide due process. But as set forth in more detail below, we conclude the
                       district court incorrectly applied that standard to Eggleston's § 1983 claim
                       in this case.
                                       First, we conclude the district court erroneously determined
                       Eggleston's due process claim was a procedural one. Although Eggleston
                       complains in part that Clark County and Stuart failed to provide him with

SUPREME COURT
       OF
     NEYADA
                                                                9
I'M 1947A   .1e2A0.,
                      notice of the allegations against him and an opportunity to respond in
                      rebuttal, at its core, Eggleston's complaint presents a substantive due
                      process claim for violation of the fundamental right to parent his children.
                      The fundamental right to "bring up children" is encompassed within the
                      right to liberty, a core guarantee protected by the Due Process Clause of the
                      Fourteenth Amendment. Meyer v. Nebraska, 262 U.S. 390, 399 (1923); see
                      also In re L.S., 120 Nev. at 166, 87 P.3d at 527 (addressing a parent's
                      substantive due process rights). Indeed, "[t] he liberty interest . . . of
                      parents in the care, custody, and control of their children[ ] is perhaps the
                      oldest of the fundamental liberty interests recognized by this Court." Troxel
                      v. Granville, 530 U.S. 57, 65 (2000). Here, not only is Eggleston claiming
                      that he was not afforded adequate process protecting against the mistaken
                      or unjustified loss of that right, but he is alleging that Clark County and
                      Stuart arbitrarily and capriciously interfered with this right when, without
                      cause, they forced him under duress to sign temporary guardianship papers
                      leading to the unwarranted removal of his children from his care.7
                      Eggleston further alleges that he thereafter did not have contact with his
                      children for over five years, and the woman who fled the state with his
                      children was able to obtain guardianship over his children in Illinois.
                      Moreover, he claims, the children's forced removal from his home was part
                      of a design to enhance the county budget and for personal gain. Taking
                      Eggleston's allegations as true, as we must in the context of a motion to
                      dismiss, the State's actions "shock the conscience by removing the



                            Furthermore, the record on appeal demonstrates that Clark County
                            7

                      and Stuart focused their defense on the exhaustion of administrative
                      remedies and did not provide any contradicting facts as to what happened
                      when Eggleston signed the temporary guardianship below.
SUPREME COURT
        OF
     NEVADA
                                                           10
CO) 1947A    .46DN.
                possibility of reunification and by violating Eggleston's fundamental right
                to raise his children. The constitutional violation was complete when the
                State forced Eggleston to sign the temporary guardianship papers, and thus
                this claim is fundamentally a substantive due process one exempt from the
                exhaustion doctrine.
                            Moreover, while Stuart argues, and the district court found,
                that Eggleston's § 1983 claim was an extension of his DFS case, the two
                cases are separate from each other, as they arise from two separate factual
                circumstances. Eggleston's allegations for his § 1983 claim arise from an
                incident that occurred before DFS made its finding of child maltreatment,
                while the DFS proceedings concern only that finding. And there is nothing
                in the record to suggest that DFS's finding of child maltreatment arose from
                the same set of facts underlying Eggleston's allegations that DFS coerced
                Eggleston into signing away his guardianship rights at the time that DFS
                removed the children frorn Eggleston. Thus, the district court improperly
                linked the case before it with the DFS case.
                            We further note that because Eggleston alleges DFS forced him
                to sign temporary guardianship papers without first implementing any
                process, Eggleston's allegations arise from a situation for which there were
                no administrative remedies available to redress the harm of losing his
                children. Importantly, if the State had instead petitioned the district court
                for temporary guardianship over Eggleston's children, it would have given
                Eggleston the chance to appear and oppose the temporary guardianship in
                open court. Thus, in that situation, due process would have been available
                to Eggleston, which he would have been required to pursue before raising
                his § 1983 claim. But here, Eggleston alleges that he was coerced by the
                government to sign temporary guardianship papers releasing his children

SUPREME COURT
      OF
   NEVADA
                                                     11
  Iv47A
                to the Callahans care and he has never had an opportunity to see them
                again in over five years. Therefore, his § 1983 claim seeks to redress the
                harm stemming from that particular event, whereas even if Eggleston
                prevailed in the DFS case by proving the abuse allegations were
                unsubstantiated, his only remedy is that his name would be removed from
                the DFS's Central Registry.          Accordingly, there is no relevant
                administrative remedy available to Eggleston stemming from these unique
                circumstances.
                             In sum, the district court improperly linked the DFS case to
                Eggleston's complaint, which, at its core, presents a substantive due process
                claim, and there is no relevant administrative remedy for Eggleston to
                exhaust. Therefore, we conclude that the district court erred by dismissing8
                Eggleston's § 1983 civil rights claim for failure to exhaust administrative
                remedies.9
                The district court erred by dismissing Eggleston's state law tort claims
                             Eggleston next argues that the district court erred by
                dismissing his state tort I1ED and defamation claims based on the failure
                to exhaust administrative remedies. Stuart responds that because
                Eggleston's state law tort claims are related to DFS's finding of child
                maltreatment, he must first exhaust his administrative remedies.


                      81n light of our decision, the parties' arguments regarding NRCP 12
                and the affidavit are moot, and we need not consider them. See Edwards v.
                City of Reno, 45 Nev. 135, 143, 198 P. 1090, 1092 (1921) ("Appellate courts
                do not give opinions on moot questions or abstract propositions.").

                      9We   recognize the complaint includes language that appears to
                reference DFS's finding of child maltreatment and administrative remedies,
                suggesting the claim may be an administrative one, but we conclude the
                heart of the complaint is a § 1983 action. The district court may address
                the extraneous language upon remand.
SUPREME COURT
     Of
   NEVADA
                                                     12
  tv47A .62A.
                            Eggleston's state law tort claims do not implicate any
                administrative process. "Any preliminary, procedural or intermediate act
                or ruling by an agency in a contested case is reviewable if review of the final
                decision of the agency would not provide an adequate remedy." NRS
                233B.130(1). NRS 4328.317(1) provides for the administrative appeal of
                the substantiation of the agency's report of abuse or neglect and "the
                agency's intention to place the person's name in the Central Registry."
                Where an agency is "without authority to award damages caused by
                defamation[J . . . the doctrine of exhaustion of administrative remedies is
                not applicable." Ambassador Ins. Corp. v. Feldman, 95 Nev. 538, 539, 598
                P.2d 630, 631 (1979).
                            Here, the district court dismissed all of Eggleston's tort claims
                based on failure to exhaust administrative remedies. But to the extent that
                Eggleston's IIED and defamation claims rest on his allegations that he was
                forced to sign a temporary guardianship over his children, exhaustion is not
                required because, as explained above, these allegations do not arise from an
                administrative process. Moreover, the exhaustion doctrine does not
                preclude Eggleston's defamation claim because the agency is unable to
                grant the damages he seeks. See NRS 233B.130(1); Ambassador Ins. Corp.,
                95 Nev. at 539, 598 P.2d at 631. Finally, the exhaustion doctrine does not
                apply to the claims against the Callahans because they are not an
                administrative agency. See Benson v. State Engineer, 131 Nev. 772, 777,
                358 P.3d 221, 224 ("Ordinarily, before availing oneself of district court relief
                from an agency decision, one must first exhaust administrative remedies.")




SUPREME COURT
        OF
     NEVADA
                                                      13
(01 1947A
                        (emphasis added). Accordingly, we conclude the district court improperly
                        dismissed these claims.°
                        The district court erred by disallowing punitive damages against Stuart
                                    Eggleston argues that the district court erred by disallowing
                        punitive damages against Stuart." Clark County and Stuart respond that
                        the district court properly disallowed punitive damages because Eggleston
                        sued Stuart in her official capacity.
                                    A tort action against an employee of the State or its political
                        subdivision "arising out of an act or omission within the scope of the person's
                        public duties or employment" may not include punitive damages. NRS
                        41.035(1). To determine whether a party has been sued in his or her official
                        or individual capacity, this court looks to the allegations of the complaint.
                        See N. Nev. Ass'n of Injured Workers v. Nev. SIIS, 107 Nev. 108, 114-15, 807
                        P.2d 728, 732 (1991). "[C]ivil rights violations . . . are hardly descriptive of
                        acts that may be rationally included within the prerogatives of an
                        employees official capacity." Id. at 115, 807 P.2d at 732.
                                    Here, Eggleston appeals from a final judgment, the district
                        coures order dismissing Eggleston's claims. In a prior order, the district
                        court dismissed punitive damages against Stuart, finding Stuart was
                        immune from punitive damages because Eggleston's complaint alleged


                              °However, because Eggleston's state law tort claims appear to be
                        tied, at least to some extent, to the facts of the DFS case in that they
                        implicitly dispute the DFS's finding of child maltreatment, a stay may be
                        appropriate here for certain claims. We therefore reverse the order
                        dismissing these claims but remand for the district court to determine
                        whether a stay is appropriate.
                              11
                                Egg1eston disputes the district court's dismissal of the request for
                        punitive damages only as to Stuart on appeal, so we affirm the district
                        court's dismissal of punitive damages against Clark County.
SUPREME COURT
        OF
     NEVADA
                                                                14
0)) 1947A    •=4Dr..)
                Stuart was acting within the scope of her employment with the exception of
                "certain occasions not specifically pleaded within the complaint. However,
                in his complaint, Eggleston alleged that Stuart arrived at his home with
                two police officers and forced him to sign temporary guardianship papers
                under the threat that he would otherwise never see his children again.
                Taking these allegations as true, Eggleston could prove that Stuart violated
                his civil rights and, therefore, that Stuart was acting in her individual
                capacity rather than her official capacity. In turn, Eggleston could be able
                to pursue punitive damages against Stuart. Therefore, we conclude that
                the district court erred by determining that punitive damages against
                Stuart were unavailable to Eggleston at this point in the case.
                                              CONCLUSION
                            Under Patsy v. Board of Regents, 457 U.S. 496 (1982), a party
                is generally not required to exhaust administrative remedies before filing a
                § 1983 civil rights claim. Here, the § 1983 claim is, at its core, one for
                substantive due process, and because the exception for procedural due
                process claims does not apply, the district court improperly dismissed
                Eggleston's § 1983 civil rights claim for failure to exhaust administrative
                remedies. Thus, we reverse the dismissal of Eggleston's § 1983 civil rights
                claim. We likewise reverse the district court's dismissal of Eggleston's state
                law tort claims, reverse the district court's dismissal of punitive damages




SUPREME COURT
      OF
   NEVADA
                                                     15
  I947A
against Stuart, and remand for further proceedings consistent with this
opinion. We affirm the district court's dismissal of Eggleston's § 1985
conspiracy claim and determination that punitive damages against Clark
County are not available.


                                                              J.
                                     Silver

We concur:



                            ,   J.
Parraguirre


     A/a.sit4-0             , J
Stiglich '




                                      16